                                   1

                                   2

                                   3

                                   4                                   UNITED STATES DISTRICT COURT

                                   5                                  NORTHERN DISTRICT OF CALIFORNIA

                                   6

                                   7     BOARD OF TRUSTEES OF THE                          Case No. 17-cv-06474-HSG
                                         LABORERS HEALTH AND WELFARE
                                   8     TRUST FUND FOR NORTHERN                           ORDER FINDING CONTEMPT
                                         CALIFORNIA, et al.,
                                   9
                                                        Plaintiffs,
                                  10
                                                 v.
                                  11
                                         JUAN MANUEL LOZA,
                                  12
Northern District of California




                                                        Defendant.
 United States District Court




                                  13

                                  14          Plaintiffs, which are trust funds organized under the Labor Management Relations Act of

                                  15   1974 (“LMRA”), sued Defendant Juan Manuel Loza (doing business as Loza & Sons

                                  16   Construction) in November 2017 for breaching a collective bargaining agreement. See Dkt. No. 1.

                                  17   Plaintiffs sought damages and a mandatory injunction to compel Loza to submit to an audit. See

                                  18   id. at 6–7. The Clerk entered default as to Loza on January 30, 2018. See Dkt. No. 13. On

                                  19   August 15, 2018, the Court entered a mandatory injunction requiring Loza to submit to an audit of

                                  20   specified records. See Dkt. No. 31.

                                  21          Plaintiffs moved for an order to show cause why Loza should not be held in contempt and

                                  22   sanctioned for the $1,897.50 in attorneys’ fees and costs incurred in preparing the motion. See

                                  23   Dkt. No. 38. The Court granted the motion and ordered Loza to appear in person before the Court.

                                  24   See Dkt. No. 40 at 2. Loza did not appear.

                                  25          “Courts have inherent power to enforce compliance with their lawful orders through civil

                                  26   contempt.” See Spallone v. United States, 493 U.S. 265, 276 (1990) (quoting Shillitani v. United

                                  27   States, 384 U.S. 364, 370 (1966)) (internal quotation marks omitted). In addition, Federal Rule of

                                  28   Civil Procedure 70(e) permits the Court to “hold [a] disobedient party in contempt.” Fed. R. Civ.
                                   1   P. 70(e). “The standard for finding a party in civil contempt is well settled: The moving party has

                                   2   the burden of showing by clear and convincing evidence that the contemnors violated a specific

                                   3   and definite order of the court.” In re Bennett, 298 F.3d 1059, 1069 (9th Cir. 2002) (internal

                                   4   quotation and citation omitted). A violation will generally be deemed to have occurred where a

                                   5   party “fail[ed] to take all reasonable steps within the party’s power to comply” and the “contempt

                                   6   need not be willful.” Reno Air. Ass’n., Inc. v. McCord, 452 F.3d 1126, 1130 (9th Cir. 2006)

                                   7   (internal quotation marks omitted). Once the moving party meets its burden, the “burden then

                                   8   shifts to the contemnors to demonstrate why they were unable to comply.” Id.

                                   9             Plaintiffs have shown by clear and convincing evidence that Loza violated a specific and

                                  10   definite order of the Court by not submitting to an audit of his books and records, as required by

                                  11   the mandatory injunction. Despite the Court’s order, Loza did not appear at the show cause

                                  12   hearing. Because Loza did not respond to the order to show cause (and has not participated in this
Northern District of California
 United States District Court




                                  13   action generally), he has not met his burden to show why he was unable to comply with the

                                  14   mandatory injunction. Thus, the Court FINDS Loza in contempt for failing to submit to an audit

                                  15   of his books and records as required by the mandatory injunction.

                                  16            “Sanctions for civil contempt may be imposed to coerce obedience to a court order, or to

                                  17   compensate the party pursuing the contempt action for injuries resulting from the contemptuous

                                  18   behavior, or both.” General Signal Corp. v. Donallco, Inc., 787 F.2d 1376, 1380 (9th Cir. 1986).

                                  19   Such sanctions may include “attorney’s fees and costs incurred in bringing and prosecuting these

                                  20   contempt proceedings.” Inst. Of Cetacean Research v. Sea Shepherd Conservation Soc’y, 774

                                  21   F.3d 935, 958 (9th Cir. 2014). However, the “district court generally must impose the minimum

                                  22   sanction necessary to secure compliance.” United States v. Bright, 596 F.3d 683, 696 (9th Cir.

                                  23   2010).

                                  24            At this time, the Court finds it appropriate to award Plaintiffs $1,897.50 in attorneys’ fees

                                  25   and costs incurred in preparing their motion for the purposes of compensating Plaintiffs for their

                                  26   injuries and coercing Loza’s obedience with the mandatory injunction. In addition, in accordance

                                  27   with the discussion at the show cause hearing, Plaintiffs are directed to submit a supplemental

                                  28   brief by May 9 discussing whether a bench warrant should be issued for Loza’s arrest. See Dkt.
                                                                                          2
                                   1   No. 42 (minute entry).

                                   2          Having found Loza in contempt, the Court ORDERS Loza to pay a sanction in the amount

                                   3   of $1,897.50 to Plaintiffs.

                                   4          IT IS SO ORDERED.

                                   5   Dated: 4/22/2019

                                   6                                               ______________________________________
                                                                                   HAYWOOD S. GILLIAM, JR.
                                   7                                               United States District Judge
                                   8

                                   9

                                  10

                                  11

                                  12
Northern District of California
 United States District Court




                                  13

                                  14

                                  15

                                  16

                                  17

                                  18
                                  19

                                  20

                                  21

                                  22

                                  23

                                  24

                                  25

                                  26
                                  27

                                  28
                                                                                    3
